Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim 1 is amended.
Claims 19-29 are withdrawn.
Claims 3-7, 9-11, 14-18, 30-32, 36 and 40 are canceled. 
Claims 1-2, 8, 12-13, 33-35, 37-39 and 41-43 are allowed. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-29 directed to coated substrate product non-elected without traverse.  
Accordingly, claims 19-29 been cancelled.

Specification
A substitute specification was filed on 01/21/2021, with corrected information, is reviewed and acknowledged.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record, including Smit, Biro, Kagawa, Nath and Schiller does not disclose or suggest the claimed invention as filed, including the three layer structure having materials with varied refractive index, with the materials are deposited using plasma enhanced thermal e-beam in a N2, O2 and/or Ar atmosphere, where the second layer is formed using lift-off .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 08/31/2020, with respect to the rejection(s) of claim(s) 1-2, 8, 12-13, 33-35, 37-39 and 41-43 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718